FERGUSON, Judge
(concurring).
We specifically reject the appellant’s argument that self-incriminating statements made by her to state social workers, regarding the cause of her infant’s death, were privileged. It was not the intent of the legislature, in enacting section 415.511, Florida Statutes (1987) — which grants immunity to persons reporting acts of child abuse — to protect persons who commit acts of child abuse.1

. By a 1988 amendment to the statute, section 415.511(1)(b), the legislature clarified its intent.